Exhibit 10.3
(Mortgage Contact No. 4403402912009110028 loan contract)










China Development Bank Co., Ltd.
 
RMB capital loan
 
Mortgage contract










Mortgagor: Shenzhen Diguang Electronics Co., Ltd.
 
Mortgagee: China Development Bank Co., Ltd.
 
 
1

--------------------------------------------------------------------------------


 
Mortgagor: Shenzhen Diguang Electronics Co., Ltd.
 
Address: 23rd Floor, Galaxy Century Building A, No.3069, Caitian Road, Futian
District, Shenzhen
 
Legal Representative: Yi Song
 
Postal Code: 518000
 
Responsible Person: Mingbo Ge
 
Tel: 0755-26505997
 
Fax: 0755-26634369




Mortgagee: China Development Bank Co., Ltd.
 
Address: 29th Fuchengmenwai Dajie, Xicheng District, Beijing


Legal Representative: Yuan Chen
 
Postal Code: 100037
 
Administering Branch: China Development Bank Co., Ltd, Shenzhen Branch
 
Branch Address: 12-15th floor, Citic Building, No.1093, Shennan Road
 
Branch Representative: Xiaoping Yu
 
Postal Code: 518031
 
Branch Responsible Person: Yonghong Deng
 
Tel: 0755-25987775
 
Fax: 0755-25982820
 
2

--------------------------------------------------------------------------------


 
To ensure that the borrower (“Shenzhen Diguang Electronics Co., Ltd.”), fulfills
its loan contract (No. 4403402912009110028) signed with the Mortgagee
(hereinafter referred to as the “Main Contract”), the Mortgagor is willing to
mortgage property listed in the list of collateral (See Annex 1) for providing
guarantee to the Mortgagee. The Mortgagor and the Mortgagee have reached an
agreement to conclude this contract.


1. Definition
 
Except for the other special stipulation in this contract, the definitions
related to the terms in this contract are the same as the Main Contract.
 
2. Guaranty
 
The names and the related information of these guaranties under this contract
are shown in Annex 1 hereto.


3. Scope of guarantee
 
Under the Main Contract, the borrower borrows RMB30 million that is thirty
million Yuan from the Mortgagee for one year, that is from the draw down date to
the first anniversary of such date.


The scope of guarantee in this contract includes the principal, interest,
default interest, compensation, liquidated damages, damage award for a portion
of the loan borrowed in the amount of 16.766669 million Yuan and the expenses to
realize the mortgage right.


With the repayment of the principal amount borrowed under the Main Contract, the
principal amount secured under this contract reduces correspondingly.


4. Representations and Warranties given by the Mortgagor
 
(A) The Mortgagor is a legal person established according to the law, who owns
the valid business license, possesses its assets and operates its business in
accordance with the law.
 
(B) The Mortgagor legally possesses the ownership or the disposition of the
collateral. If the collateral belongs to the property that can be mortgaged upon
the approval or consent of the parties concerned in accordance with the law, the
Mortgagor ensures the validity of its approval or consent; there is no dispute
of ownership or disposition concerning the collateral.
 
(C) Except for the mortgage defined in this contract, there is no forms of
security, leasing, trusteeship, jointly-owned or other ownership disputes of the
collateral;
 
(D) In order to sign the contract, the Mortgagor has completed all the required
authorization procedures which is legitimate and effective.
 
3

--------------------------------------------------------------------------------




(E) All documents and data provided by the Mortgagor must be true, accurate and
complete.
 
The above representations and warranties are valid for the duration of the
contract.
 
5. Obligations of the Mortgagor
 
(A) The Mortgagor should take good care of the collateral, and accept the check
to be made by the Mortgagee at any time. For the proposal suggested by the
Mortgagee for the purpose of ensuring good collateral during an inspection, the
Mortgagor should take corresponding measures in time. All the costs of custody
and maintenance should be borne by the Mortgagor.


(B) Without the written consent of the Mortgagee, the Mortgagor shall not
dispose of collateral in any way.
 
(C) If the Mortgagor intends to change the business name, domicile, legal
representative, registered capital, business scope, company type, articles of
incorporation, the Mortgagee shall be notified 10 days in writing in advance,
and be reported with the related documents for records.


(D) Within three working days after registration of collateral, the Mortgagor
should deliver the property (disposition), certificates or certificates of
mortgage to the Mortgagee.


(E) All the fees of concluding and implementing the contract should be borne by
the Mortgagor.


(F) If the conduct of the Mortgagor is enough to reduce the value of collateral,
the Mortgagee has the right to request the Mortgagor to make the restitution or
to provide the security. If the above-mentioned request was rejected, the
Mortgagee may request the debtor to fulfill obligation, and also can request the
exercise of the right mortgage in advance.


6. Obligation of the Mortgagee
 
After the borrower pays back all the debts under the Main Contract, the
Mortgagee should return the collateral equity security or disposition of
property rights, insurance policy and so on to Mortgagor within 15 days.


7. Insurance


Within 90 days after this contract is signed, the Mortgagor should attend the
insurance company approved by the Mortgagee to complete all the insurance
formalities of collateral in accordance with the same insurance, insurance
amount, the period agreed by the Mortgagee. The insurance original should note
that the Mortgagee is the first beneficiary.


Before the borrower satisfies all the debt of the Main Contract, the Mortgagor
shall not terminate the insurance for any reason. If the Mortgagor terminates
the insurance, the Mortgagee has the right to buy insurance on behalf of the
Mortgagor, while all costs should be borne by the Mortgagor.
 
4

--------------------------------------------------------------------------------


 
8. Realization of hypothec
 
If the borrower can’t liquidate all the debts in the secured scope of this
contract according to the Main Contract, or the Mortgagor declares bankruptcy,
is being removed or dissolves according to the law, the Mortgagee has the right
to dispose the collateral in the ways of auction, sale, discount, etc. according
to the law, (If the land subject to mortgage belongs to the high and new
technology land, the Mortgagee will dispose the mortgage according to the
related administrative regulations of Shenzhen high and new tech park land) and
has the money as the payment. The amount of which the value of disposing the
collateral exceeds that of secured debt belongs to the Mortgagor.
 
9. Liability for breach of contract
 
(A) If the Mortgagor fails to go through the formalities of insurance of the
collateral in accordance with the law, thereby the Mortgagee suffers economic
losses, the Mortgagor should be responsible for compensation.
 
(B) Due to the fault of the Mortgagor, which results in the damage or loss of
the collateral, while in accordance with the law, the insurance company refuses
to compensate or the amount of compensation is not sufficient to repay the debt
in the Main Contract, the Mortgagee has the right to request the Mortgagor to
restore the value of the collateral in a limited time, or provide security
approved by the Mortgagee to supplement.
 
(C) If the Mortgagor breaches this contract to dispose the collateral without
any authorization, the Mortgagee has the right to request the Mortgagor to
restore the original collateral.
 
(D) Because the Mortgagor conceals that there are such circumstances in the
collateral, such as public own, dispute, has been seized, detained or has been
established mortgage, which causes loss for the Mortgagee, the Mortgagor is
responsible for the compensation.


(D) If the Mortgagor conceals that there are such circumstances in the
collateral, such as joint-own, dispute, being seized, being detained or being
presumed for mortgage, which causes the loss to the Mortgagee, then, the
Mortgagor is responsible for the compensation.


(E) If the Mortgagor breaches other stipulations in this contract or any
statements or guaranty made by the Mortgagor in Clause 4 approved to be
incorrect or misleading, which causes loss for the Mortgagee, the Mortgagor is
responsible for the compensation.


(F) If the Mortgagor breaches this contract, and does not return the equity
security, disposition of property rights, insurance policies of the collateral,
etc. in time, which causes loss for the Mortgagee, the Mortgagor is responsible
for the compensation of the same loss.
 
5

--------------------------------------------------------------------------------


 
10. Modification and Termination of Contract
 
(A) Both Mortgagor and Mortgagee are not allowed to modify or terminate this
contract, unless both parties reach a consensus and written agreement when it is
needed.


(B) If the Mortgagee and the borrower reach a written agreement to modify the
contents of the Main Contract, the Mortgagor should continue to use the
collateral in this contract for guaranteeing the debt in the Main Contract.
However, without the consent of the Mortgagor, after modifying the Main
Contract, if the amount of loan increases, the Mortgagor will not bear the
responsibility for the increased amount.
 
11. Mortgage Registration
 
Within 7 days after the signing of this contract, the Mortgagor and Mortgagee
should register for collateral in the related institution.
 
12. Settlement of Disputes
 
In the process of fulfilling this contract, the disputes between the Mortgagor
and the Mortgagee should be settled on two party’s consensus; if no agreement
can be reached, the Mortgagee can resolve these disputes through litigation to
the People's Court in China where the bank branch is located.
 
13. Others
 
(A) Any other matters not expressly stated herein shall be resolved through two
party’s consultation, or be dealt with according to the national laws and
regulations.


(B) There are four copies of the original contract, one of which belongs to the
Mortgagor, the other three to the Mortgagee, and two copies of counterparts.
 
14. Effectiveness of Contract
 
The contract is valid from the date to be signed and sealed by the Mortgagor and
the Mortgagee.
 
6

--------------------------------------------------------------------------------






Annex 1:  List of Collateral
 
 

 
Mortgagor: (official or contractual Seal)




Legal representative: (signature)
(Or authorized agent)


Date:


Mortgagor’s bank and its account No.:




Mortgagee: (Contractual Seal)


Legal Representative: (signature)
(Or authorized agent)




Date:




 
Signed Venue: China Development Bank Co., Ltd. Shenzhen Branch
 
7

--------------------------------------------------------------------------------


 
Annex 1: List of collateral




Serial No.
Mortgage
Property No.
Ownership of the property
Land area 
( sq. m)
Use of the land
Registration value
1
Industry land of Dongchang Road, Gongming Street, Bao’an District. (Zong Di No.
A608-0133)
Shen Fang Di No.5000298519
Shenzhen Diguang Electronics Co., Ltd.
34930.56
Industry land ( high and new tech project)
16.766669 million Yuan

 
 
8

--------------------------------------------------------------------------------

